Allowable Subject Matter
This communication is in response to applicant’s amendment which is filed May 10, 2022.
The proposed amendment has been entered and made of record.  Claims 5, 9-11 and 18 have been amended to more particularly point out and distinctly claim the invention.

  In view of applicant’s amendment to amend the Specification for the Cross-Reference section, therefore, examiner has withdrawn the objection of the Specification.

In view of applicant’s amendment to amend the claims 5 and 9-11 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.

Applicant submits an Electronic Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is approved on May 10, 2022. Therefore, examiner withdraws the Double Patenting rejection.

Applicant's amendment with respect to the pending claims 1-22, filed May 10, 2022, places the application in condition for allowance.

Claims 1-22 are allowed.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that a processor configured to obtain first request information using the second communication protocol from the first device, obtain second request information based on the first request information, and provide the second request information to the reader device using the first communication protocol,
wherein the sub-reader device communicates with a server for acquiring first information,
wherein the sub-reader device authenticates information related to the first request information based on the first information, and
wherein the second request information is provided to the reader device when the information related to the first request information is authenticated. 
 
Independent claims 21-22 recites a method of controlling a sub-reader communicating with a reader device and a non-transitory recording medium on which a program is recorded for executing the method of claim 21 and also includes similar features to those of recited within independent claim 1; therefore, independent claims 21-22 are also allowed at least for the same reasons discussed above.

Claims 2-20 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684